DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Time Period Restarted
Applicant brought attention to an error with the office action regarding the objected to claims as being allowable if the 112b was overcome. However, no 112b rejection was set forth.  A corrected office action addresses this issue below. 
In accordance with MPEP 710.06, the time period for reply has been reset. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 11-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20100243792 A1 Queiras; Nicolas et al. 
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
1.	Regarding claim 1 Queiras teaches, a method for optimizing the operation of at least one first propeller and of at least one second propeller, which are arranged transversely on either side of an airframe of a hybrid helicopter (fig. 1, element 21 and 22), the hybrid helicopter including a lift rotor arranged above the airframe (fig. 1, element 10), the hybrid helicopter including at least one aerodynamic stabilizer member exerting a transverse lift (fig. 1, elements 45 and 46), the aerodynamic stabilizer member being able to rotate relative to a support of the hybrid helicopter (fig. 1, element 3), the method comprising the following step during a control phase: deflection, with an autopilot system (fig. 2), of the aerodynamic stabilizer member into a setpoint position (F1, F2 in Figures 4-7) having, with respect to a reference position, a target deflection angle, wherein the target deflection angle is equal to a setpoint deflection angle at least when this setpoint deflection angle is within a range delimited by an included predetermined minimum angle and an included predetermined maximum angle, the setpoint deflection angle being calculated by the autopilot system in order to compensate for a torque exerted by the lift rotor at zero sideslip (para 0030).
2.	Regarding claim 2 Queiras teaches, the method according to claim 1, wherein the method comprises the following step: calculation of the setpoint deflection angle, with the autopilot system, as a function at least of a forward speed of the hybrid helicopter (para 00147), of a torque exerted by the lift rotor on the airframe, and of a volumic mass of the air surrounding the hybrid helicopter (fig. 2 and 3).
11.	Regarding claim 11 Queiras teaches, the method according to claim 1, wherein the control phase is implemented when the hybrid helicopter is carrying out a cruising flight phase (para 0188).
12.	Regarding claim 12 Queiras teaches, the method according to claim 1, wherein the deflection of the aerodynamic stabilizer member into a setpoint position, with the autopilot system, is achieved by applying an open control loop (para 0050).
13.	Regarding claim 13 Queiras teaches, a hybrid helicopter provided with at least one first propeller and with at least one second propeller which are arranged transversely on either side of an airframe of this hybrid helicopter (fig. 1, elements 21 and 22), the hybrid helicopter including a lift rotor arranged above the airframe (fig. 1, element 10), the hybrid helicopter including at least one aerodynamic stabilizer member exerting a transverse lift (fig. 1, elements 45 and 16), the aerodynamic stabilizer member(s) being able to rotate relative to a support of the hybrid helicopter (fig. 1, element 3), wherein the hybrid helicopter comprises an autopilot system (fig. 2) configured to apply the method according to claim 1, the autopilot system comprising a flight control computer configured to apply the method according to claim 1 (fig. 2, element 60), the autopilot system comprising at least one actuator connected to the aerodynamic stabilizer member and to the flight control computer (para 0028).
14.	Regarding claim 14 Queiras teaches, the hybrid helicopter according to claim 13, wherein the autopilot system comprises at least one instance of at least one of the following components, connected to the flight control computer: a speed sensor, a torque sensor configured to measure information relating to a torque exerted by the lift rotor, a first sensor for detecting the first pitch of first blades of the first propeller, a second sensor for detecting the second pitch of second blades of the second propeller, a maneuvering sensor for determining whether a pilot is maneuvering a yaw control, a sensor for measuring a load factor in a transverse direction in a reference frame of the hybrid helicopter, an angular roll sensor measuring a roll angle of the hybrid helicopter, first and second torque sensors for detecting the torque respectively of the first propeller and of the second propeller (fig. 2, elements 54 and 55), a first thrust sensor for evaluating a first thrust generated by the first propeller, a second thrust sensor for evaluating a second thrust generated by the second propeller (para 0097, pitch measurement means and rotary speed sensor).

Allowable Subject Matter
Claims 3-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Prior art devices such as Queiras teach a method of control for a hybrid helicopter, it fails to teach an autopilot deflection angle calculation by “deltaV=(C/0.5*ro*v2)—N1)/(N2)”. It would have not been obvious to add this calculation to the autopilot system prior to the benefit of this application. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642